Citation Nr: 0033068	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of September 1998, from the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran offered testimony 
related to his claims at a hearing before a member of the 
Board in October 2000.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran lost tooth number twelve during active 
service in February 1968.

3.  At a hearing before the Board the veteran offered 
credible testimony, that is not refuted by the objective 
evidence of record, which indicates that the loss of tooth 
number twelve was due to trauma.


CONCLUSION OF LAW

Dental trauma which resulted in the removal of tooth number 
twelve was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.381 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it is due to a combat wound or other 
service trauma.  38 C.F.R. § 3.381.  If a dental condition is 
service-connected as being due to service trauma, a veteran 
will be eligible for VA outpatient dental treatment for the 
condition.  38 C.F.R. § 17.161(c).

A review of the veteran's service dental records indicates 
that he was seen on February 14, 1968 and was referred to 
surgery for extractions.  On February 15, 1968 tooth number 
12 was noted to have been extracted.

At his personal hearing, conducted in October 2000, the 
veteran testified that while serving in Vietnam he sustained 
dental trauma when he was hit in the mouth by the 
transmission from a two and a half ton truck.  He stated that 
he reported for treatment because three of his teeth were 
knocked loose.  He stated that on examination he was told to 
return the following day, when a decision would be made on 
whether to extract the teeth.  He stated that on returning 
the next day one tooth, which had been almost completely 
knocked out, was extracted.  He reported that these events 
occurred in February 1968.

The Board finds the veteran's testimony at his personal 
hearing credible regarding the incurrence of dental trauma.  
Service dental records do show treatment occurring in 
February 1968, with referral to surgery for extractions and 
the extraction of tooth number twelve.  The Board concludes 
that the evidence of record supports the veteran's contention 
that he is entitled to service connection for dental trauma 
resulting in the extraction of tooth twelve.



ORDER

Service connection for residuals of dental trauma to tooth 
twelve is granted.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

